             Case 2:07-cr-00380-RSM Document 161 Filed 02/26/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8
                             WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9

10          UNITED STATES OF AMERICA                       CASE NO. CR07-380RSM
                                                                    CR07-426RSM
11                               Plaintiff,                ORDER TO PROCEED WITH
                                                           REMOTE HEARING
12                 v.

13          CHARLES JAMES WILLIAMS,

14                               Defendant.

15

16

17          THE COURT having considered the motion to proceed with a disposition hearing
18
     by video conferencing and the records and files herein, the Court finds that a failure to
19
     grant the motion would result in serious harm to the interests of justice. The motion is
20
     GRANTED.
21
     ///
22
     ///
23
     ///
24

     ORDER TO PROCEED WITH REMOTE HEARING - 1
            Case 2:07-cr-00380-RSM Document 161 Filed 02/26/21 Page 2 of 2




 1

 2         DATED this 26th day of February, 2021.

 3

 4

 5                                            A
                                              RICARDO S. MARTINEZ
 6                                            CHIEF UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER TO PROCEED WITH REMOTE HEARING - 2
